CONFESSION OF ERROR

PER CURIAM.
Pursuant to the State’s confession of error, we reverse the defendant’s conviction and sentence and remand for a new trial. The State properly concedes that a reasonable doubt existed as to whether one or more of the jurors, to whom a cause challenge was denied, possessed an impartial state of mind, Van Poyck v. Singletary, 715 So.2d 930, 931 (Fla.1998)(citing Hill v. State, 477 So.2d 553 (Fla.1985)), cert. denied, 526 U.S. 1018, 119 S.Ct. 1252, 143 L.Ed.2d 349 (1999), and that this error was properly preserved.
Reversed and remanded for a new trial.